Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kabouzi et al. (US 2016/0111261 A1, hereinafter “Kabouzi”). 

Regarding claim 1, Kabouzi discloses a detecting method comprising: 
supplying a bias power to a lower electrode, and a source power to an upper electrode or the lower electrode ([0015]: bias source, [0066]: upper or lower electrode); and 
detecting an output value of a sensor attached to a chamber ([0067]: sensor output), wherein the detecting the output value of the sensor ([0067]: phase of multi-mode pulsing process and each sensor output to the controller can be sampled and collected) includes: 
(a) specifying a first phase of a bias waveform for each cycle of the bias waveform ([0004]:  Each of the processes is utilized for a portion of each cycle and is referred to as a phase, [0013] A first trajectory for at least one of the collected process output variable of a previous phase or phases can be compared to a second trajectory of a corresponding collected process output variable of the selected phase or phases, [0067]: once every 20 millisecond, abstract: a first trajectory for the collected process output variable of a previous phase can be compared to a second trajectory of the process output variable of the selected phase); 
(b) specifying a second phase of a source waveform after a predetermined first time elapses from a timing when the first phase is specified ([0067], [0074]:  detected ramp of the emitted wavelength of 387 nm in a ramp portion, t.sub.ramp, of a phase having a duration, t.sub.trans.); and 
(c) sampling the output value of the sensor after a predetermined second time elapses from a timing when the second phase is specified, and wherein (a) to (c) are repeated for each cycle of the bias waveform ([0070]: the same phase can be repeated within each cycle and/or can be repeated from one cycle to another cycle. The phases typically reoccur in one or more of the cycles.).  

Regarding claim 2, it is rejected under the same reasoning as in claim 1. 

Regarding claim 3, Kabouzi discloses the detecting method according to claim 1, wherein the detecting the output value of the sensor further includes: 
(d) acquiring the output value of the sensor of a predetermined sampling time alter the sampling the output value of the sensor, and wherein (a) to (d) are repeated for each cycle of the bias waveform ([0083]: The detected light is sampled approximately 450 times during the duration of the cycles 1-5. The 450 samples can be evenly spaced in time as shown, but it should be understood that the 450 samples may be unevenly spaced in time, [0078]: repeating this procedure real-time at every point enables timely detection of the process point. This method can be implemented in combination with the previously described downward trend or other shape or trend in the envelope 475 and a preselected offset in time, in phases, or cycles.).  

Regarding claim 4, it is rejected under the same reasoning as in claim 3. 

Regarding claim 5, Kabouzi discloses the detecting method according to claim 1, wherein the second time is a value of 0 or more within one cycle of the bias waveform ([0057]).  

Regarding claim 6, Kabouzi discloses the detecting method according to claim 1, wherein the first lime is a value of 0 or more within one cycle of the source waveform ([0057]).  

Regarding claim 7, Kabouzi discloses the detecting method according to claim 1, wherein the detecting the output 25/28value of the sensor detects a light emission intensity of a specific wavelength of plasma inside the chamber as an output value of the sensor ([0038], [0061], [0062]), and detects an end point of a processing of a substrate from the output value of the sensor ([0062], [0078]).  

Regarding claim 8, it is rejected under the same reasoning as in claim 5.

Regarding claim 9, it is rejected under the same reasoning as in claim 6.

Regarding claim 10, it is rejected under the same reasoning as in claim 7.

Regarding claim 11, it is rejected under the same reasoning as in claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844     

8/26/2022